DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 13-15, 18-19, and 22 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, Claims 3-4 recite the limitation "the rotation angle" in line 2.  There is insufficient antecedent basis for this limitation in the claims. Because claim 1 now has two different “rotation angles” in two different clauses, it is unclear which of the two angles is referred to here and this clearly pointed at a different element in original claim 2 when there was only one rotation angle in original claim 2. 
Claims 18-19 are likewise rejected due to their dependence upon claims 3-4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-7, 9, 13-15, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mantha (US 2019/0193328) in view of Cohen et al. (US Patent No. 10,254,499), hereinafter Cohen.
Regarding claims 1, 16, and 22, Mantha discloses a shaping apparatus comprising: (a) a receiving portion (111) (Fig. 3) configured to receive a linear shaping material (“thermoplastic filament”) comprising a bundle (“tow”) of continuous fibers impregnated with resin (par. 0070-0071); and 
(b) a discharging mechanism (deposition head) (par. 0047) (Figs. 1-3) configured to move relative to the receiving portion in a curved shape (Figs. 9-10, par. 0078, 0091, 0135-0151) and discharge the shaping material (“thermoplastic filament”) while rotating (“twisting”) the material either in the same direction as the bending angle (of the curve) or the opposite direction of the bending angle of the curve (par. 0123-0129), such that the fibers would “approach each other” (Figs. 9-10, 703-a, 703-b, par. 0151 teaches this limitation as in claim 16). 
Fig. 10 shows a twist from one direction and then to the other as is recited in the claim which would demonstrate that the device can bend or curve and twist or rotate the fibers (703-a, 703-b representing two fibers) in either direction (left, right, counterclockwise, clockwise) (par. 0144-0151). 
Mantha does not explicitly disclose that the rotating of the shaping material occurs along an axis perpendicular to the receiving portion as required in these claims, or the control unit configured as in the amended portion of claim 1. Thus, Mantha discloses a device that differs from the claimed invention in that it does not specify that the axis is perpendicular (see Mantha, Fig. 3 showing the twisting would occur along an axis transverse, but not perpendicular to the surface). 
Further regarding the motion of the nozzle with respect to the curve/control unit (as in claims 1 and 22), Cohen discloses a similar apparatus including a wire and a polymer in an extrudate (Cohen, 56:49-57:5) and the movement of the nozzle around a curve (Cohen, 57:5-58:32 explains how the nozzle moves around a curve and “twists” with respect to the center axis of the nozzle; Figs. 39-41) a scenario where the nozzle or discharging mechanism moves around a curve, and causes an “overbend” or twist to the wire with respect to the extrudate, and subsequently, a counterclockwise “twist” back to the center position (see Figs. 41a-41d). The “wire” of Cohen with polymer in an extrudate, would be similar in composition to the tow of fibers as in Mantha above and would be expected to behave similarly to the tow of fibers in resin as in Mantha as Cohen explains that the wire is in soft/ductile form (57:56-57:66) which is similar to the form of the fibers in Mantha above which are also soft and ductile as to be rotated as shown in Mantha above. Cohen further discloses the axis being perpendicular to the surface (see Fig. 42) as required in the claims. 
Thus, Mantha discloses a “base” apparatus of extrusion of polymers and a fibrous component in a co-extruded form and demonstrates a mode of rotating the nozzle as the nozzle moves around designed curvatures in the product being formed. Cohen discloses an “improvement” to the “base” apparatus of Mantha that has been improved in the same way as the claimed invention in that Cohen demonstrates the type of rotation that occurs as the fibers move around a curvature in the product being formed as in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success given the similar mode(s) of operation of the two printers as in Mantha and Cohen, as to have incorporated the functional “improvement” of Cohen into the “base” apparatus of Mantha above with a reasonable expectation of success. Both Cohen and Mantha involve the rotation of the printer head as it moves around a curved section, but differ in how precisely they choose to rotate the print head as it moves around said curved section.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Mantha to specify that the controller is programmed to rotate as designed in Cohen as to produce a similar co-extruded product as is required in the claims as an optimization of the rotation angle of Mantha above.  
Regarding claims 3-4, Mantha/Cohen discloses the subject matter of claim 1, and further discloses that the discharging mechanism is configured to discharge the material at a rotation angle (twisting angle) (Mantha, par. 0123) depending on a bending angle of the discharging mechanism with respect to the receiving portion (Mantha, par. 0119-0125 explains that it can be twisted with respect to the direction of the curve). Additionally, Cohen as outlined above teaches these limitations (see Cohen, Figs. 39-41 as outlined in claim 1 above) which shows an angle of less than 90 degrees but larger than the bending angle of the curve (Cohen, Figs. 41a-41d).  
Regarding claims 5 and 18-19, Mantha/Cohen discloses the subject matter of claims 1 and 3-4, and further discloses that the shaping material can be given tension while being rotated (Mantha, par. 0089-0092 explain that the amount of slack is controlled, 0140 explains that tensile forces are applied by the twisting). 
Regarding claim 6, Mantha/Cohen discloses the subject matter of claims 1 as discussed above, and further discloses that the discharging mechanism comprises: (a) a discharging portion (202) (Mantha, Fig. 3) configured to discharge the shaping material (131) on the receiving portion (111) (Mantha, par. 0081); (b) a conveyance portion (“twisting device” 210) (Mantha, par. 0077-0081, 0089-0093) configured to convey the shaping material to the discharging portion while twisting in either direction as described above in claim 1, and: (c) an applying portion (“filament drive” 208) upstream from the conveyance portion configured to apply tension to the filament material (Mantha, par. 0087 as illustrated in Fig. 2 shows that it is upstream from the conveyance portion and feeds the filament, inherently controlling the tension thereof as it controls the velocity thereof while it is held at tension).
Regarding claim 7, Mantha/Cohen discloses the subject matter of claims 1-2, and further discloses that the discharging mechanism comprises (a) a discharging portion (202) (Mantha, Fig. 3) configured to discharge the shaping material (131) on the receiving portion (111) (Mantha, par. 0081); (b) a supply mechanism configured to supply the shaping material (130) (Mantha, Fig. 1, par. 0047); and (c) a conveyance portion (“twisting device” 210) configured to convey the shaping material from the supply mechanism to the discharging portion (202)(Mantha, Fig. 3) (par. 0077-0081, 0089-0093), and wherein the supply mechanism (par. 0092 states that the source can rotate accordingly) and the conveyance portion are both configured to rotate (Mantha, par. 0090 states that the twisting device rotates as discussed above). 
Regarding claim 9, Mantha/Cohen discloses the subject matter of claim 1, and the disclosure above would be capable of changing the rotation speed or angle with respect to the fibers within the material (Mantha, par. 0140). 
Regarding claim 13, Mantha/Cohen discloses the subject matter of claim 1, and further discloses a condition where the deposition head moves in a straight line and does not twist the material (Mantha, par. 0142-0143), thus meeting the absolute value of the twist angle which would be zero (or less than pi/2 radians), and the twist angle per movement distance in condition 2a would also be zero, thus inherently less than the elongation at break. 
Additionally, while Mantha does not explicitly disclose the use of these conditions as recited in the claim, when moving in a curved shape, these limitations are read as an intended use or as the material worked upon by a claimed structure (see MPEP 2114 and 2115). Additionally, Mantha appears to disclose conditions that would also allow for the elongation at break to not be exceeded (par. 0092 explains that the total amount of twist can be limited as to not exceed the forces exerted as in par. 0091) and the controller is not recited in this claim. 
Additionally or alternatively, see Cohen at 57:56-58:31 for an explanation of how the rotation is configured to be performed as to overbend and make the path “more clockwise” and then “more counterclockwise” than the center of the curved path. 
Regarding claim 14, Mantha/Cohen discloses the subject matter of claim 1, and further discloses that the path of curvature would be dependent based on the radius of curvature angle would be larger for a larger radius of curvature (par. 0139-0151) but does not explicitly disclose that the shaping apparatus has a plurality of discharging mechanisms as required by claim 14 that are controlled by a control unit, although Mantha does disclose a control unit (par. 0048).
However, it has been held that the duplication of parts, in the absence of unexpected results, would support a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the number of discharging mechanisms is increased as in the claim, with the functionality being specified by Mantha as noted below. 
With respect to the functionality of the controller, it has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art to have programmed the controller to control the apparatus such that, the radius of curvature for a deposited curved shape from a discharging mechanism is larger for a larger curvature for any given deposition head in accordance with Mantha/Cohen above. 
Additionally or alternatively, see Cohen at 57:56-58:31 for an explanation of how the rotation is configured to be performed as to overbend and make the path “more clockwise” and then “more counterclockwise” than the center of the curved path. 
Regarding claim 15, Mantha/Cohen discloses the subject matter of claim 14 as discussed above, and further discloses that the deposition head can be configured to rotate or twist only when the angle of curvature is larger than a predetermined threshold value (Mantha, par. 0016, 0120-0121). 
Additionally or alternatively, see Cohen at 57:56-58:31 for an explanation of how the rotation is configured to be performed as to overbend and make the path “more clockwise” and then “more counterclockwise” than the center of the curved path. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mantha (US 2019/0193328) in view of Cohen (US Patent No. 10,254,499) as applied to claim 7 above, and in view of Mark et al. (US 2015/0108677), hereinafter Mark.
Regarding claims 8 and 10, Mantha/Cohen discloses the subject matter of claim 7, and further discloses the supply portion configured to supply a bundle (Mantha, par. 0092; Fig. 1), and discusses the conveyance portion and the supply portion rotating as in claim 7 above (Mantha, par. 0090, 0092 as outlined above in claim 7), and claim 10 is considered an intended use as it does not appear to limit any previously recited structural element and only discusses “setting of shaping conditions” which is an intended use.  
However, Mantha/Cohen does not explicitly disclose the impregnating portion configured to impregnate the bundle with a resin as in claim 8, instead conditioning the filament by heating a preform/prepreg.
However, Mark, as part of a similar device, discloses an impregnating portion (Fig. 49A) which impregnates a core material (towpreg) as it moves through a similar “discharging mechanism” (extrusion die) (Mark, par. 0290). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated such a device into the apparatus of Mantha above as to produce a slightly modified product using a filament material that has been impregnated with resin rather than using the preform of Mantha/Cohen as described unmodified. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the device above further includes an impregnating portion in addition to a filament supply as to (further) impregnate a fiber material as to produce an alternative product, prior to depositing/discharging it in accordance with the above. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742